Case 1:20-cv-00292-WJM-SKC Document 13 Filed 03/27/20 USDC Colorado Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-0292-WJM-SKC

  FRED NEKOUEE, individually,

           Plaintiffs,

  v.

  BCORE SELECT RAVEN 1 LLC, a Delaware limited liability company,

           Defendant.


       JOINT MOTION FOR EXTENSION OF TIME FOR DEFENDANT TO ANSWER OR
                      OTHERWISE RESPOND TO COMPLAINT



           Plaintiff Fred Nekouee (“Plaintiff”) and Defendant BCORE Select Raven 1 LLC

  (“Defendant”) (collectively, the “Parties”), by their undersigned attorneys and pursuant to

  Local Civil Rules 6.1(b) and 7.1, hereby jointly move for a 30-day extension of time for

  Defendant to answer or otherwise respond to Plaintiff’s Complaint, up to and including May

  1, 2020. In support of this Joint Motion, the Parties state as follows:

           1.      On February 4, 2020, Plaintiff filed his Complaint in this action. (ECF No. 1).

  Defendant was served with the Complaint on February 10, 2020. (ECF No. 6).

           2.      On March 5, 2020, the Parties filed a Joint Motion for Extension of Time for

  Defendant to Answer or Otherwise Respond to the Complaint and for Continuance of Rule

  16(b) Scheduling Conference and Related Deadlines, which the Court granted on March 11,

  2020. (ECF Nos. 8, 12.) Pursuant to the Court’s Order on this Motion, Defendant’s current

  deadline to respond to the Complaint is April 1, 2020. (ECF No. 12.)

           3.      The reason for this request is that Defendant requires additional time to

  investigate Plaintiff’s allegations as required to provide a response to the Complaint.



  62190399v.1
Case 1:20-cv-00292-WJM-SKC Document 13 Filed 03/27/20 USDC Colorado Page 2 of 4




  Defendant’s investigation has been affected by the COVID-19 pandemic, as travel

  restrictions and safety considerations have limited Defendant’s ability to send an

  accessibility expert to the subject property to conduct an in-person review of the alleged

  accessibility barriers in the Complaint. The Parties are also actively discussing a potential

  non-litigated resolution of this matter, and wish to focus their attention on these discussions

  in the near-term rather than on litigation activities.

            4.    On March 26, 2020, counsel for the Parties conferred and agreed that they

  would jointly request a 30-day extension of time for Defendant to respond to the Complaint

  in light of the circumstances set forth in Paragraph 3 of this Joint Motion.

            5.    This Joint Motion is not made for the purpose of delay and will not prejudice

  any party to the litigation. There are no other current case deadlines that will be affected if

  this Joint Motion is granted.

            6.    This is Defendant’s second request for an extension of a deadline in this

  action.

            WHEREFORE, the Parties respectfully request that the Court extend the deadline

  for Defendant to answer or otherwise respond to Plaintiff’s Complaint by thirty (30) days, up

  to and including May 1, 2020.



                                                           Respectfully submitted,

                                                           BCORE SELECT RAVEN 1 LLC


                                                           By: /s/ Alex W. Karasik
                                                           Alex W. Karasik
                                                           SEYFARTH SHAW LLP
                                                           233 S. Wacker Dr., Suite 8000
                                                           Chicago, IL 60606-6448
                                                           Telephone: (312) 460-5000
                                                           Facsimile: (312) 460-7000
                                                           akarasik@seyfarth.com

                                                   2
  62190399v.1
Case 1:20-cv-00292-WJM-SKC Document 13 Filed 03/27/20 USDC Colorado Page 3 of 4




                                           Attorneys for Defendant BCORE Select
                                           Raven 1 LLC

                                           PLAINTIFF FRED NEKOUEE

                                           By: /s/ Robert Joseph Vincze
                                           Robert Joseph Vincze
                                           Law Offices of Robert J. Vincze
                                           PO Box 792
                                           Andover, KS 67002
                                           303-204-8207
                                           Fax: 316-733-5787
                                           Email: vinczelaw@att.net

                                           Attorneys for Plaintiff Fred Nekouee


  Date: March 27, 2020




                                       3
  62190399v.1
Case 1:20-cv-00292-WJM-SKC Document 13 Filed 03/27/20 USDC Colorado Page 4 of 4




                                  CERTIFICATE OF SERVICE

           I, Alex W. Karasik, an attorney for Defendant BCORE Select Raven 1 LLC, do

  hereby certify that, on March 27, 2020, I caused a true and correct copy of the foregoing

  JOINT MOTION FOR EXTENSION OF TIME FOR DEFENDANT TO ANSWER OR

  OTHERWISE RESPOND TO THE AMENDED COMPLAINT to be filed with the Clerk of the

  Court using the CM/ECF system, which will send notification of such filing to the following:

                               Robert Joseph Vincze
                               Law Offices of Robert J. Vincze
                               PO Box 792
                               Andover, KS 67002
                               303-204-8207
                               Fax: 316-733-5787
                               Email: vinczelaw@att.net
                               Attorneys for Defendant, Fred Nekouee


                                                             /s/ Alex W. Karasik




                                                4
  62190399v.1
